COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-18-00012-CV

PATRICK MAHAFFEY                                                  APPELLANT
                                                                AND APPELLEE

                                        V.

SETH WASHBURNE AND THIRSTY                                     APPELLEES
13TH, LLC                                                 AND APPELLANTS
                                    ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-268735-13

                                   ------------

                       MEMORANDUM OPINION 1
                                   ------------

      We have considered cross-appellants Seth Washburne and Thirsty 13th,

LLC’s “Motion to Withdraw Notice of Appeal” and see no reason not to grant it.

We therefore grant the motion and dismiss Seth Washburne and Thirsty 13th,

LLC’s cross-appeal. See Tex. R. App. P. 42.1(a)(1), (b). Patrick Mahaffey’s

appeal remains pending.



                                                   PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: April 5, 2018

      1
      See Tex. R. App. P. 47.4.